                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BEST MEDICAL INTERNATIONAL, INC., )
                                     )
                   Plaintiff,        )
                                     )
            v.                       )               C.A. No. 18-1600 (MN)
                                     )
 ELEKTA AB, ELEKTA HOLDINGS U.S., )
 INC., ELEKTA INC., ELEKTA LTD., AND )
 IMPACT MEDICAL SYSTEMS, INC.,       )
                                     )
                   Defendants.       )

                                  MEMORANDUM ORDER

        WHEREAS, on July 23, 2019, the Court issued a Memorandum Opinion (D.I. 51) granting-

in-part and denying-in-part Elekta, Inc.’s Motion to Dismiss or Transfer for Improper Venue

(D.I. 11);

        WHEREAS, in the accompanying Order (D.I. 52 ¶ 3), the Court ordered Plaintiff and

Defendant Elekta Ltd. to meet and confer and advise the Court, on or before July 29, 2019,

“whether they consent to the transfer of the claims against Elekta Ltd. to the Northern District of

Georgia, including whether the parties consent to the Northern District addressing Elekta Ltd.’s

personal jurisdiction challenge[;]” and

        WHEREAS, by letter dated July 26, 2019 (D.I. 53), Plaintiff and Elekta Ltd. informed the

Court that “the parties have conferred, and the answer to both of the Court’s questions is yes[;]”

        THEREFORE, in accordance with the Court’s July 23, 2019 Memorandum Opinion and

Order (D.I. 51, 52) and Plaintiff and Elekta Ltd.’s representation that they consent to the transfer

of claims against Elekta Ltd. to the Northern District of Georgia (D.I. 53), IT IS HEREBY

ORDERED, this 29th day of July 2019, that the Clerk of Court is directed to TRANSFER this
action to the Northern District of Georgia. Elekta Ltd.’s Motion to Dismiss for Lack of Personal

Jurisdiction (D.I. 17) shall remain pending for the transferee court.




                                                           The Honorable Maryellen Noreika
                                                           United States District Judge




                                                 2
